Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 1 of 10

NVB 4001 (Rev. 12/15)

* * § 362 INFORMATION SHEET * *
19-50102-btb (Lead); 19-50130-btb

DOUBLE JUMP, INC.; DC SOLAR SOLUTIONS, INC.

 

 

DEBTOR BK- MOTION #:
TRANS LEASE, INC. CHAPTER: 11
MOVANT —

 

Date: 03/08/19

 

Certification of Attempt to Resolve the Matter Without Court Action:

Moving counsel hereby certifies that pursuant to the requirements of LR 4001 (a)(2), an attempt has
been made to resolve the matter without court action, but movant has been unable to do so.

Signature: _/s/ Matthew L. Johnson

Attorney for Movant

 

PROPERTY INVOLVED IN THIS MOTION: 2016 Outlaw Prevost H3-45 VIP RV

NOTICE SERVED ON: Debtor(s) Ly] : Debtor's counsel_L_¥_|

DATE OF SERVICE: 03/08/19

 

MOVING PARTY'S CONTENTIONS:
The EXTENT and PRIORITY of LIENS:

tst $1,170,395.00

 

2nd

 

3rd

 

4th

 

Other:

 

Total Encumbrances: $1,170,395.00

APPRAISAL of OPINION as to VALUE:
$700,000.00--$800,000.00

 

 

TERMS of MOVANT'S CONTRACT
with the DEBTOR(S)::

Amount of Note: $1,170,395.00

 

Interest Rate; 6.35% per annum
Duration: 60 months

Payment per Month: $22,850.18
Date of Default; January 5, 2019
Amount in Arrears: $71,978.06

SPECIAL CIRCUMSTANCES:

SUBMITTED By: Matthew L. Johnson
Attorney for Movant

Date of Notice of Default: January 5, 2019

Collateral currently in Movant's possession.

 

 

 

 

 

DEBTOR'S CONTENTIONS:
The EXTENT and PRIORITY of LIENS:

ist $1,170,395.00

 

: Trustee LY] ;

 

2nd
3rd

 

4th

 

Other:

 

Total Encumbrances: $1,170,395.00

APPRAISAL of OPINION as to VALUE:

 

 

 

DEBTOR'S OFFER of “ADEQUATE
PROTECTION"for MOVANT .

SPECIAL CIRCUMSTANCES:

SUBMITTED BY:
SIGNATURE:

 

 
mo SF SD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 2 of 10

Matthew L. Johnson (6004)
Russell G. Gubler (10889)
Ashveen 8S. Dhillon (14189)
JOHNSON & GUBLER, P.C.
8831 West Sahara Avenue

Las Vegas, NV 89117
Telephone No. (702) 471-0065
Facsimile (702) 471-0075
mjohnson@mjohnsonlaw.com
Attorneys for Trans Lease, Inc.

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re:

DOUBLE JUMP, INC.
Debtor.

Affects:

__ Affects ALL Debtors

__ Affects Double Jump, Inc.

__ Affects Dora Dog Properties, LLC
__ Affects Dog Blue Properties, LLC
__Affects Brandy Boy Properties, LLC
__Affects 475 Channel Road, LLC
__Affects Park Road, LLC

__Affects 140 Mason Circle, LLC
X Affects DC Solar Solutions, Inc.
__ Affects DC Solar Distribution, Inc.
__Affects DC Solar Freedom, Inc.

 

 

Case No. BK-19-50102-btb (Lead Case)

Jointly Administered with:

 

19-50103-btb Dora Dog Properties, LLC
19-50104-btb Dog Blue Properties, LLC
19-50105-btb Brandy Boy Properties, LLC
19-50106-btb 475 Channel Road, LLC
19-50108-btb Park Road, LLC
19-50109-btb 140 Mason Circle, LLC
19-50130-btb DC Solar Solutions, Inc.
19-50131-btb DC Solar Distribution, Inc.
19-50135-btb DC Solar Freedom, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

TRANS LEASE INC.’S MOTION FOR RELIEF
FROM AUTOMATIC STAY

Hearing Date: April 16, 2019
Hearing Time: 10:00 AM
Location: 300 Booth Street, Reno,
NV 89509, Courtroom #2

Creditor, Trans Lease, Inc., (hereinafter “Trans Lease” and/or “Creditor”) by and through its

attorneys at the law firm of Johnson & Gubler, P.C., hereby moves the Court for an order permitting

 
nm F&F WwW Nd

Oo CO ~~ BD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 3 of 10

relief from the automatic stay under 11 U.S.C. §362(d)(1) and §362(d)(2) and Bankruptcy Rule 4001
to allow it to proceed with a sale of a 2016 Outlaw Prevost H3-45 VIP RV (hereinafter “Motor
Home” and/or “Collateral”), which constitutes collateral under a Loan and Security Agreement
executed between Debtor/ DC Solar Solutions, Inc., (hereinafter “Debtor”) as Borrower and Creditor
as the Secured Party. In the event that the Court authorizes the sale of the Collateral and the sales
proceeds are deficient, Creditor intends to file a Proof of Claim in this matter for any amount of
deficiency.

This Motion is made and based upon the Declaration of Cary Corcillo In Support of Trans
Lease Inc.’s Motion for Relief from Automatic Stay, attached hereto as Exhibit 1, the following
Points and Authorities, the pleadings and papers on file herein, and any and all oral argument as the
Court may entertain at the time of hearing on this Motion.

DATED this 8" day of March, 2019.

JOHNSON & GUBLER, P.C.
/s/ Matthew L. Johnson
Matthew L. Johnson (6004)
Russell G. Gubler (10889)
Ashveen S. Dhillon (14189)
Lakes Business Park

8831 West Sahara Avenue
Las Vegas, Nevada 89117
Attorneys for Trans Lease, Inc.

MEMORANDUM OF POINTS AND AUTHORITIES
A. FACTUAL STATEMENT
1, On or about December 28, 2016, Debtor as Borrower and Creditor as the Secured party
executed a Loan and Security Agreement (hereinafter “Agreement”) for Debtor’s purchase of
a 2016 Outlaw Prevost H3-45 VIP RV (Motor Home). See Loan and Security Agreement,

attached hereto as Exhibit 2; see Exhibit 1, § 3.

 
a

oO CO SF HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 4 of 10

The Agreement contains the following pertinent terms:

a. Debtor will pay $1,170,395.00 to the order of Creditor together with interest on the
unpaid principal balance from time to time outstanding, payable monthly at the rate of
6.35% per annum. Exhibit 2, p. 1, § 1(a); see Exhibit 1, | 4(a).

b. The Loan is payable in sixty (60) consecutive monthly payments of principal and
interest in the amount of $22,850.18, with the first such installment payable February
5, 2017 until January 5, 2022. Exhibit 2, | 1(b); Exhibit 1, § 4(b).

c. If any installment is more than ten (10) days late, Borrower agrees to pay a late charge
of 5% of such payment. Exhibit 2, § 1(b); Exhibit 1, § 4(c).

d. The Agreement granted Creditor a security interest in the Motor Home as collateral.
Exhibit 2, § 2; Exhibit 1, J 4(d).

e. Debtor will retain possession of the Collateral and not sell, exchange, assign, loan,
deliver, lease, mortgage, or otherwise dispose of the Collateral. Exhibit 2, p. 2, | 4(c);
Exhibit 1, § 4(e).

On information and belief, in or about June 2018, Debtor brought the Collateral to Creditor

for the purpose of making small repairs to the Collateral’s exterior and interior as well as for

minor maintenance and warranty work. See Exhibit 1, 5.

On information and belief, in or about July 2018, Creditor contacted Debtor to notify Debtor

that Debtor’s requested repairs and maintenance of the Collateral had been completed and that

the Collateral was ready for Debtor’s retrieval. Debtor has failed to retrieve the Collateral.

As a result, the Collateral has been in Creditor’s possession since that time. Jd, ] 6.

Further, since January 5, 2019, the Debtor has failed to pay its monthly payments to Creditor,

as is required under the parties’ Agreement. Currently, Debtor owes a total amount of

$71,978.06, which includes the monthly payment rate of $22,850.18 for January 2019,

February 2019, and March 2019 and late fees in the amount of $2,285.01 for failing to pay the

 
i

oO SF SN DH NS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

10.

Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 5 of 10

monthly installment payment for January and February 2019, as prescribed under the
Agreement. /d., ¢ 7.

Borrower has defaulted on the Loan and Security Agreement by failing to make the payment
due on January 5, 2019, February 5, 2019, and March 5, 2019. Exhibit 2, p. 3,96; Exhibit 1,
{ 8.

As of February 5, 2019, the entire remaining balance for the Motor Home is $801,848.52. See
Payoff Quote, attached hereto as Exhibit 3; Exhibit 1, § 9.

Creditor has attempted to resolve this matter pursuant to LR 4001. On or about February 22,
2019 and thereafter, counsel for Creditor, Matthew L. Johnson, Esq., at the law firm Johnson
& Gubler, P.C., and counsel for Debtor, Tracy M. O’Steen, communicated in attempts to
resolve this matter. However, Ms. O’Steen indicated to Mr. Johnson that her law firm had a
current involvement with Creditor. Therefore, she informed Mr. Johnson that the law firm of
Skadden, Arps, Slate, Meagher & Flom LLP would be handling Debtor’s matters in this case.
On or about February 27, 2019, Mr. Johnson contacted Van C. Durrer II, Esq. at the law firm
of Skadden in attempts to resolve this issue. Mr. Durrer informed Mr. Johnson that the
Federal Bureau of Investigation had seized many of the Debtor’s vehicles as well as Debtor’s
funds from all of its bank accounts. Mr. Durrer was not certain whether the Motor Home was
on the Department of Justice’s list of property to be seized. In any case, Mr. Durrer stated
that Debtor likely did not intend to pay for the Motor Home as it was obligated to under the
parties’ Agreement because it did not have the funds to do so due to the FBI’s seizure. See
News Article relating to FBI Seizure, attached hereto as Exhibit 4.

Based on information obtained by Creditor, the current estimated wholesale value of the
Motor Home is approximately $700,000.00 and the estimated retail value of the Motor Home
is approximately $800,000.00. See Exhibit 1; { 10. This particular Motor Home is no longer

being manufactured. Jd.

 
mo F&F SS NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 6 of 10

B. LEGAL ARGUMENT

1. Legal standard.
11 U.S.C. § 362(d) provides in part:

(d) On request of a party in interest and after notice and a hearing, the court shall grant
relief from the stay provided under subsection (a) of this section, such as by terminating,
annulling, modifying, or conditioning such stay —

(1) for cause, including lack of adequate protection of an interest in property of
such part in interest;

(2) with respect to a stay of an act against property under subsection (a) of this
section, if —

(A) the debtor does not have an equity in such property; and
(B) such property is not necessary to an effective reorganization [...]

a. 11 U.S.C. § 362(d)(D)

Pursuant to 11 U.S.C. § 362(d)(1), a party-in-interest may be granted relief from the
automatic stay for cause. The term "cause" is not defined in the Bankruptcy Code and must be
determined on a case by case basis. Christianson v. Tucson Estates, Inc. (In re Tucson Estates,
Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990) (citations omitted); see also In re Delaney-Morin, 304
B.R. 365, 369 (9th Cir. B.A.P. 2003). The Bankruptcy Code specifically identifies lack of
adequate protection as cause for relief from the automatic stay, and the Debtor has the burden to
prove that the movant's interest in the property at issue is adequately protected. Sun Valley
Ranches, Inc. v. Equitable Life Assurance Society of the United States (Inre Sun Valley Ranches,
Inc.), 823 F.2d 1373, 1375 (9th Cir. 1987) (citations omitted). In fact, regardless of the type of
"cause" asserted by the moving party, the debtor has the burden of showing that there is no such

"cause" to terminate the automatic stay. In re Ellis, 60 B.R. 432, 435 (9th Cir. B.A.P. 1985).

b. 11 U.S.C. § 362(d) (2)
Pursuant to 11 U.S.C. § 362(d)(2), a party in interest may be granted relief from the

automatic stay if: (i) the debtor does not have equity in the property; and (ii) the property is not

 
oO FS NH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 7 of 10

necessary for an effective reorganization. Once the movant establishes that there is no equity
in the collateral "it is the burden of the Debtor to establish that the collateral at issue is

ie

‘necessary to an effective reorganization."' United Savings Assoc. of Texas v. Timbers of
Inwood Forest Associates, Ltd, 44 U.S. 365, 375-376 (1988) (citation omitted). "What this
requires is not merely a showing that if there is conceivably to be an effective reorganization,
this property will be needed for it; but that the property is essential for an effective
reorganization that is in prospect." /d. (emphasis added). A debtor's equity has been defined as

the value of the property above the total liens on the property. Stewart v. Gurley, 745 F.2d

1194, 1195-96 (9th Cir. 1984).

2. Relief from the automatic stay is warranted because Creditor lacks adequate
protection under Section 362(d)(1).

Cause exists under Section 362(d)(1) for relief from the automatic stay that would allow
Creditor to sell the Motor Home to another buyer. Debtor’s counsel has already indicated that
because most, if not all, of Debtor’s funds have been seized by the FBI, thereby rendering Debtor
incapable of meeting its payment obligations under the parties’ Agreement. Further, Debtor has
failed to take possession of the Motor Home after Creditor made Debtor’s requested repairs to the
Motor Home. Due to the automatic stay, Creditor is unable to sell the Motor Home to ensure that it
can recover at least some of value that Creditor cannot obtain from Debtor. Meanwhile, the Motor
Home, as a 2016 model, is depreciating in value.

Therefore, cause exists under Section 362(d)(1) because the Creditor lacks adequate
protection, thereby warranting relief from the automatic stay for purposes of selling the Motor Home

to a new buyer.

 
>

“DO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 8 of 10

3. Relief from the automatic stay is warranted because Debtor lacks equity in the
Collateral and the Collateral is not necessary for effective reorganization.

There is no equity in the Collateral. The Motor Home has depreciated in value since the date
of Debtor’s purchase, at least partially due to the fact that this particular Motor Home is no longer
manufactured and because the Motor Home is a 2016 model. Consequently, on information and
belief, the Motor Home’s wholesale value is estimated at approximately $700,000.00 and the retail
value is estimated at approximately $800,000.00. Hence, considering that Debtor purchased the
Motor Home for $1,170,395.00, as evidenced by the Loan and Security Agreement, and the Debtor
currently owes $801,848.52 as of February 5, 2019, no equity exists in the Collateral.

Further, the Collateral is not necessary to Debtor’s reorganization. Debtor’s counsel
indicated to Creditor’s counsel that Debtor did not intend to pay for the Collateral and has left the
Collateral in Creditor’s possession since in or about July 2018, despite being notified by Creditor
that the Collateral had been repaired and ready for Debtor’s retrieval. In any case, in light of the
FBI raids of Debtor’s funds and essential business documents, it is highly unlikely that a plan for
reorganization is feasible under these circumstances. Therefore, the Collateral is not necessary to
Debtor’s reorganization because Debtor has voluntarily left the Collateral in Creditor’s possession,
and has essentially abandoned it, and because Debtor is unlikely to resume business due to the FBI
raids.

Therefore, Creditor is warranted a relief from the automatic stay under Section 362(d)(2).
C. CONCLUSION

Creditor, Trans Lease, Inc., is entitled to an order permitting relief from the automatic stay

under 11 U.S.C. §362(d)(1) and §362(d)(2) and Bankruptcy Rule 4001 so that it may proceed with a
sale of a 2016 Outlaw Prevost H3-45 VIP RV (hereinafter “Motor Home” and/or “Collateral”’), which

 
SD A

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 9 of 10

constitutes collateral under a Loan and Security Agreement executed between Debtor as Borrower
and Creditor as the Secured Party. Creditor lacks adequate protection. Further, there is no equity in
the Collateral and it is not essential to Debtor’s reorganization. Therefore, a relief from the automatic
stay is warranted to allow Creditor to sell the Collateral. In the event that the Court authorizes the
sale of the Collateral and the sales proceeds are deficient, Creditor intends to file a Proof of Claim in

this matter for any amount of deficiency.

DATED this 8" day of March, 2019.

JOHNSON & GUBLER, P.C.
/s/ Matthew L. Johnson
Matthew L. Johnson (6004)
Russell G. Gubler (10889)
Ashveen S. Dhillon (14189)
Lakes Business Park

8831 West Sahara Avenue
Las Vegas, Nevada 89117
Attorneys for Trans Lease, Inc.

 
aa

“DN

10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 19-50102-gs Doc 304 Entered 03/08/19 13:02:39 Page 10 of 10

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 8" day of March, 2019, a true and correct copy of the
foregoing TRANS LEASE INC.’S MOTION FOR RELIEF FROM AUTOMATIC STAY was
served via Electronic Service- Pursuant to Administrative order 02-1 (Rev. 8-31-04) of the United
States Bankruptcy Court for the District of Nevada, the above-referenced document was
electronically filed on the date noted above and served through the Notice of Electronic Filing

automatically generated by the Court to the parties listed on the attached electronic Mail Notice List.

/s/ Annabelle M. Nudo
An Employee of JOHNSON & GUBLER, P.C.

 
